Citation Nr: 0902263	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-24 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966.

This matter is on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.326(a) (2008).  

In this case, the veteran states that he was stationed in 
South Korea from late 1963 to late 1964 and, after 
approximately six months in country, a friend named William 
Johnson was killed in a vehicular accident.  He also reported 
that while serving in the Dominican Republic in 1966, the 
local rebels shot at him while he was driving or when he 
would install telephone wires.  These events, he claims, made 
him "feel helpless and hopeless because there as no way that 
[he] could defend [himself] from the rebels."  

At a psychological consultation in December 2005, he claimed 
to have "witnessed injury to and deaths of numerous fellow 
soldiers."  He again related the story of his friend's fatal 
vehicular accident and described "his horror at seeing a 
piece of his friend's leg left in his boot."  In support of 
his claim, he submitted an old photograph of a wrecked jeep 
purporting to be the vehicle where his friend died.

After a review of the claims file, the Board finds that 
additional effort is necessary to attempt to verify the in-
service stressors detailed above.  Specifically, the 
veteran's service records indicate that he served in Korea in 
the 304th Signal Battalion from 1963 to 1964.  These service 
records also indicate that he also served with the 206th 
Signal Company in the Dominican Republic in 1966.  

While sniper fire is not the type of stressor that can 
generally be verified, an attempt to research or obtain the 
unit histories of the 304th Signal Battalion from should be 
made.  To that end, the RO should attempt to verify the 
alleged stressors through all available sources, such as 
research of unit histories and contacting the U.S. Army and 
Joint Services Records Research Center (JSRRC).  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimants own 
personal involvement, is not necessary); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (independent evidence of the 
occurrence of a stressful event implies the veteran's 
personal exposure).  

Because the evidence of record contains a diagnosis of PTSD, 
and an attempt to verify the alleged stressors has yet to be 
made, such stressor development must be attempted in 
furtherance of the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802 (previously known as U.S. 
Center for Unit Records Research (CURR)), 
and request that JSRRC research the unit 
history of the 304th Signal Battalion for 
the period from April 15, 1964, to June 
15, 1964, to determine if a soldier named 
William Johnson was killed in a vehicular 
accident.  

2.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for PTSD on the merits 
and consider all evidence received since 
the issuance of the statement of the 
case.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

